GLICKSTEIN, Judge,
dissenting.
Pokorny v. First Federal Savings & Loan Ass’n, 382 So.2d 678, 682 (Fla.1980), makes it clear that false imprisonment is not established by reporting an incident to the police and identifying a suspect, even where such actions cause the suspect to be arrested and detained. Thus, the allegations of appellant’s fourth amended complaint that the store employees falsely accused appellant of stealing merchandise, caused the police to be summoned and filed a complaint against appellant for theft are insufficient to state a cause of action for false imprisonment.
Furthermore, it is my opinion that the allegation that the store employees, acting in concert with the police, “caused the Plaintiff to be arrested and incarcerated without any evidence of a violation of law” does not sufficiently allege the ultimate facts necessary to support a cause of action for false imprisonment under the standards enunciated in Po-komy, 382 So.2d at 682.
Accordingly, I would affirm the trial court’s dismissal of appellant’s fourth amended complaint.